*182Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Raymond Chestnut appeals from the district court’s order denying his motion for an extension of time to note his appeal from the order denying relief on his 28 U.S.C.A. § 2255 (West Supp.2013) motion. Because Chestnut failed to file the motion for an extension of the appeal period within the time allowed under Fed. R.App. P. 4(a)(5), the district court properly denied the motion. Accordingly, we deny a certificate of appealability and dismiss the appeal. Chestnut’s motions for a copy of the Federal Rules of Criminal and Civil Procedure, for appointment of counsel, and for bail or release pending appeal are denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.